DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Claims 1-5, 10-19 in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden between the species.  This is not found persuasive because process disclosed by Species 1 is distinct from those of Species 2 and would require search and consideration outside of the search conducted for either species.  For example, process and apparatus of species 1 are applied to a terminal device while process of species 2 are applied to a mouse.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “[t]he terminal device of claim 10, wherein the server is configured to acquire the device information and the target operation information of the target device sent by the terminal device; to determine a control instruction according to the target operation information; and to send the control instruction to the target device”.  Claim 10 discloses “[a] terminal device, comprising: a processor; a memory for storing instructions executable by the processor; wherein the processor is configured to: acquire parameter information of a triggered key of a mouse, wherein the parameter information includes a key value of the key and a state of the key; determine a target device and target operation information acting on the target device based on the parameter information; and send device information of the target device and the target operation information to a server.”  As the server exists outside of the terminal device, limitations directed to a server are unclear in relation to the terminal device that does not comprise the server.
Claim 15, and similarly claim 16-18 recite, “[t]he terminal device of claim 10, wherein the mouse is configured to acquire a device information of a local device in a communication state; to determine a working mode based on the device information of the local device; and to send control information to the local device based on an operation on a key and the working mode.”  Claim 10 discloses “[a] terminal device, comprising: a processor; a memory for storing instructions executable by the processor; wherein the processor is configured to: acquire parameter information of a triggered key of a mouse, wherein the parameter information includes a key value of the key and a state of the key; determine a target device and target operation information acting on the target device based on the parameter information; and send device information of the target device and the target operation information to a server.”  As the mouse exists outside of the terminal device, limitations directed to a mouse are unclear in relation to the terminal device that does not comprise the mouse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 10-12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over REKSTAD (US 2019/0013018) in view of GATES et al (US 2005/0078087).
Regarding claim 1, REKSTAD discloses a method for controlling an Internet of Things (IoT) device, applied to a terminal device (abstract), comprising: acquiring parameter information of a triggered key of a device 202, wherein the parameter information includes a key value of the key and a state of the key (paragraph 25-27, 29); determining a target device and target operation information acting on the target device based on the parameter information (paragraph 25-27, 53-55; one or more identifiers); and sending device information of the target device and the target operation information to a server (Figure 1, 6, 7; paragraph 25-27, 53-55; terminal device, target device, and server correspond to various networked devices).  However, REKSTAD does not expressly disclose a triggered key of a mouse.  In a similar field of endeavor, GATES discloses a method for controlling an Internet of Things (IoT) device, comprising: acquiring parameter information of a triggered key of a mouse, wherein the parameter information includes a key value of the key and a state of the key (abstract; paragraph 20); determining a target device and target operation information acting on the target device based on the parameter information (abstract; paragraph 14, 20).  Therefore it would have been obvious to a person of ordinary skill in the art to modify REKSTAD to include the teachings of GATES, since GATES states that such a modification would provide remote control capabilities integrated into a mouse device.  Furthermore as both inventions are analogous, such a modification would provide functionality of an input device based on those disclosed in GATES.
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  REKSTAD further discloses wherein determining the target device and the target operation information acting on the target device based on the parameter information comprises: acquiring configuration information, wherein the configuration information is configured to represent a correspondence between the key value of the key and the IoT device and a correspondence between the state of the key and operation information (paragraph 25-27, 53-55); and determining the target device and the target operation information acting on the target device based on the parameter information and the configuration information (paragraph 25-27, 53-55).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  REKSTAD further discloses further comprising: receiving customized information input to the terminal device, wherein the customized information comprises device information of the IoT device corresponding to the key value of the key, and operation information of the IoT device corresponding to the state of the key (paragraph 25-27, 53-55); and determining the configuration information based on the customized information (paragraph 25-27, 53-55). 
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  REKSTAD further discloses wherein the server is configured to: acquire the device information and the target operation information of the target device sent by the terminal device (paragraph 25-27, 53-55); determine a control instruction according to the target operation information (paragraph 25-27, 53-55); and send the control instruction to the target device (paragraph 25-27, 53-55).
Regarding claim 10, REKSTAD discloses terminal device (abstract), comprising: a processor (paragraph 19, 20); a memory for storing instructions executable by the processor (paragraph 19, 20); wherein the processor is configured to: acquire parameter information of a triggered key of a device, wherein the parameter information includes a key value of the key and a state of the key (paragraph 25-27, 29); determine a target device and target operation information acting on the target device based on the parameter information (paragraph 25-27, 53-55; one or more identifiers); and send device information of the target device and the target operation information to a server (Figure 1, 6, 7; paragraph 25-27, 53-55; terminal device, target device, and server correspond to various networked devices).  However, REKSTAD does not expressly disclose a triggered key of a mouse.  In a similar field of endeavor, GATES discloses a method for controlling an Internet of Things (IoT) device, comprising: acquiring parameter information of a triggered key of a mouse, wherein the parameter information includes a key value of the key and a state of the key (abstract; paragraph 20); determining a target device and target operation information acting on the target device based on the parameter information (abstract; paragraph 14, 20).  Therefore it would have been obvious to a person of ordinary skill in the art to modify REKSTAD to include the teachings of GATES, since GATES states that such a modification would provide remote control capabilities integrated into a mouse device.  Furthermore as both inventions are analogous, such a modification would provide functionality of an input device based on those disclosed in GATES.
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  REKSTAD further discloses wherein the processor is configured to: acquire configuration information, wherein the configuration information is configured to represent a correspondence between the key value of the key and the IoT device and a correspondence between the state of the key and operation information (paragraph 25-27, 53-55); and determine the target device and the target operation information acting on the target device based on the parameter information and the configuration information (paragraph 25-27, 53-55).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  REKSTAD further discloses wherein the processor is configured to: receive customized information input to the terminal device, wherein the customized information comprises device information of the IoT device corresponding to the key value of the key, and operation information of the IoT device corresponding to the state of the key (paragraph 25-27, 53-55); and determine the configuration information based on the customized information (paragraph 25-27, 53-55). 
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  REKSTAD further discloses a non-transitory computer-readable medium having instructions stored thereon for execution by a processing circuit to implement operations of the method according to claim 1 (paragraph 19, 20).
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over REKSTAD (US 2019/0013018) in view of GATES et al (US 2005/0078087) and further in view of KATO et al (US 2007/0011446).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of REKSTAD and GATES does not expressly disclose further comprising: acquiring authentication information of the mouse; confirming that the mouse belongs to an authentication device according to the authentication information; and displaying device information of the mouse.  In a similar field of endeavor, KATO discloses acquiring authentication information of a device (abstract; paragraph 200-206); confirming that the device belongs to an authentication device according to the authentication information (abstract; paragraph 200-206); and displaying device information of the device (abstract; paragraph 200-206).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of REKSTAD and GATES to include the teachings of KATO, since KATO states that such a modification would allow management of devices across a network.
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon However, the combination of REKSTAD and GATES does not expressly disclose wherein the processor is configured to: acquire authentication information of the mouse; confirm that the mouse belongs to an authentication device according to the authentication information; and display device information of the mouse.  In a similar field of endeavor, KATO discloses acquiring authentication information of a device (abstract; paragraph 200-206); confirming that the device belongs to an authentication device according to the authentication information (abstract; paragraph 200-206); and displaying device information of the device (abstract; paragraph 200-206).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of REKSTAD and GATES to include the teachings of KATO, since KATO states that such a modification would allow management of devices across a network.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624